This matter comes before us on motion to dismiss the appeal on the allegation of mover that "exhibits filed in evidence in the lower court by mover have not been made a part of the transcript." In answer to the motion to dismiss the appeal appellant states "that the record filed herein is completely indexed and that all exhibits both on the part of appellant and appellee, are a part of the record and complete therein," and, "although three exhibits are not contained in the record in this court, they are properly indexed and made part hereof," and "that it is the custom to send for said exhibits * * * on the day the said matter is fixed for argument before this honorable court."
Inasmuch as mover does not specifically indicate which exhibits are not contained nor referred to in the record, and inasmuch as the record does contain some exhibits, we are unable to say what exhibits mover has reference to as having been omitted from the transcript. See Boland Machine  Mfg. Co., Inc., v. Lionel F. Favret et al. (La.App.) 176 So. 401, this day decided.
Under the circumstances the motion to dismiss will be overruled.
Motion to dismiss overruled.